UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-15204 NATIONAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1375874 (I.R.S. Employer Identification No.) 101 Hubbard Street P. O. Box 90002 Blacksburg, VA 24062-9002 (Address of principal executive offices) (Zip Code) (540) 951-6300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer[]Accelerated filer[x]Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). [ ] Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 Par Value Outstanding at May 1, 2013 (This report contains 52 pages) NATIONAL BANKSHARES, INC. AND SUBSIDIARIES Form 10-Q Index Part I – Financial Information Page Item 1 Financial Statements 3 Consolidated Balance Sheets, March 31, 2013 (Unaudited) and December 31, 2012 3 Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 - 5 Consolidated Statements of Comprehensive Income for the Three Months EndedMarch 31, 2013 and 2012 (Unaudited) 6 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months EndedMarch 31, 2013 and 2012 (Unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 8 - 9 Notes to Consolidated Financial Statements (Unaudited) 10 – 35 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 – 44 Item 3 Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 Controls and Procedures 46 Part II – Other Information Item 1 Legal Proceedings 46 Item 1A Risk Factors 46 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 Defaults Upon Senior Securities 46 Item 4 Mine Safety Disclosures 47 Item 5 Other Information 47 Item 6 Exhibits 47 Signatures 47 Index of Exhibits 48 – 49 Certifications 50 - 52 2 Part I Financial Information Item 1. Financial Statements National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, $ in thousands, except per share data Assets Cash and due from banks $ $ Interest-bearing deposits Securities available for sale, at fair value Securities held to maturity (fair value approximates $174,218 at March 31, 2013 and $170,846 at December 31, 2012) Restricted stock, at cost Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Other real estate owned, net Intangible assets and goodwill Bank-owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing demand deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders' Equity Preferred stock, no par value, 5,000,000 sharesauthorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,947,974 shares at March 31, 2013 and December 31, 2012 Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, 2013 and 2012 (Unaudited) March 31, March 31, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 58 71 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 60 49 Credit card fees Trust income BOLI income Other income 99 Realized securities gains, net (includes accumulated other comprehensive income reclassification adjustments for unrealized net gains in available-for-sale securities of $95 for the three months ended March 31, 2013 and $44 for the three months ended March 31, 2012) 95 53 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned 75 48 Franchise taxes 4 Other operating expenses Total noninterest expense Income before income taxes Income tax expense (includes income tax expense from reclassification items of $33 for the three months ended March 31, 2013 and $15 for the three months ended March 31, 2012) Net Income $ $ Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 5 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2013 and 2012 (Unaudited) March 31, March 31, $ in thousands Net Income $ $ Other Comprehensive Loss, Net of Tax Unrealized holding losses on available for sale securities net of taxes of ($487) and ($489) for the periods ended March 31, 2013 and 2012, respectively ) ) Reclassification adjustment, net of taxes of ($33) and ($15) for the periods ended March 31, 2013 and 2012, respectively ) ) Other comprehensive loss, net of taxes of ($520) and ($504) for the periods ended March 31, 2013 and 2012, respectively ) ) Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 6 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended March 31, 2013 and 2012 (Unaudited) $ in thousands Common Stock Retained Earnings Accumulated Other Comprehensive Loss Total Balances at December 31, 2011 $ $ $ ) $ Net income Other comprehensive loss, net of tax ($504) ) ) Balances at March 31, 2012 $ $ $ ) $ Balances at December 31, 2012 $ $ $ ) $ Net income Other comprehensive loss, net of tax ($520) ) ) Balances at March 31, 2013 $ $ $ ) $ See accompanying notes to consolidated financial statements. 7 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2013 and 2012 (Unaudited) March 31, March 31, $ in thousands Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of bank premises and equipment Amortization of intangibles Amortization of premiums and accretion of discounts, net 47 56 Gains on sales and calls of securities available for sale, net ) ) Gains on calls of securities held to maturity, net (9 ) (Gains) losses and write-downs on other real estate owned 11 ) Increase in cash value of bank-owned life insurance ) ) Net change in: Mortgage loans held for sale Accrued interest receivable Other assets 99 Accrued interest payable 7 ) Other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Net change interest-bearing deposits ) ) Proceeds from calls, principal payments, sales and maturities of securities available for sale Proceeds from calls, principal payments and maturities of securities held to maturity Purchases of securities available for sale ) ) Purchases of securities held to maturity ) ) Net change in restricted stock ) 22 Purchases of loan participations ) Collections of loan participations 51 90 Loan originations and principal collections, net Proceeds from disposal of other real estate owned Recoveries on loans charged off 25 23 Additions to bank premises and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net change in time deposits ) ) Net change in other deposits ) Net cash provided by (used in) financing activities ) Net change in cash and due from banks ) Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ 8 Supplemental Disclosures of Cash Flow Information Interest paid on deposits and borrowed funds $ $ Income taxes paid 59 Supplemental Disclosure of Noncash Activities Loans charged against the allowance for loan losses $ $ Loans transferred to other real estate owned Unrealized net losses on securities available for sale ) ) See accompanying notes to consolidated financial statements. 9 National Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) $ in thousands, except per share data Note 1: General The consolidated financial statements of National Bankshares, Inc. (“NBI”) and its wholly-owned subsidiaries, The National Bank of Blacksburg (“NBB”) and National Bankshares Financial Services, Inc. (“NBFS”) (collectively, the “Company”), conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. The accompanying interim period consolidated financial statements are unaudited; however, in the opinion of management, all adjustments consisting of normal recurring adjustments, which are necessary for a fair presentation of the consolidated financial statements, have been included.The results of operations for the three months ended March 31, 2013 are not necessarily indicative of results of operations for the full year or any other interim period.The interim period consolidated financial statements and financial information included in this Form 10-Q should be read in conjunction with the notes to consolidated financial statements included in the Company’s 2012 Form 10-K/A.The Company posts all reports required to be filed under the Securities and Exchange Act of 1934 on its web site at www.nationalbankshares.com. Subsequent events have been considered through the date when the Form 10-Q was issued. Note 2: Stock-Based Compensation The Company had a stock option plan, the 1999 Stock Option Plan, that was adopted in 1999 and that was terminated on March 9, 2009. Incentive stock options were granted annually to key employees of NBI and its subsidiaries from 1999 to 2005 and none have been granted since 2005.All of the stock options are vested. Options Shares Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2013 $ Exercised Forfeited or expired Outstanding March 31, 2013 $ $ Exercisable at March 31, 2013 $ $ There were no shares exercised during the three months ended March 31, 2013 and 2012. As of March 31, 2013, there was no unrecognized compensation expense related to stock options. 10 Note 3:Loan Portfolio The loan portfolio, excluding loans held for sale, was comprised of the following. March 31, December 31, Real estate construction $ $ Consumer real estate Commercial real estate Commercial non real estate Public sector and IDA Consumer non real estate Gross loans Less unearned income and deferred fees ) ) Loans, net of unearned income and deferred fees $ $ Note 4:Allowance for Loan Losses, Nonperforming Assets and Impaired Loans The allowance for loan losses methodology incorporates individual evaluation of impaired loans and collective evaluation of groups of non-impaired loans. The Company performs ongoing analysis of the loan portfolio to determine credit quality and to identify impaired loans. Credit quality is rated based on the loan’s payment history, the borrower’s current financial situation and value of the underlying collateral. Impaired loans are those loans that have been modified in a troubled debt restructure (“TDR” or “restructure”) and larger, non-homogeneous loans that are in nonaccrual or exhibit payment history or financial status that indicate the probability that collection will not occur according to the loan’s terms. Generally, impaired loans are given risk ratings that indicate higher risk, such as “classified” or “other assets especially mentioned.” Impaired loans are individually evaluated to determine appropriate reserves and are measured at the lower of the invested amount or the fair market value. Impaired loans with an impairment loss are designated nonaccrual. Please refer to Note 1 of the Company’s 2012 Form 10-K/A, “Summary of Significant Accounting Policies” for additional information on evaluation of impaired loans and associated specific reserves, and policies regarding nonaccruals, past due status and charge-offs. Troubled debt restructurings impact the estimation of the appropriate level of the allowance for loan losses. If the restructuring included forgiveness of a portion of principal or accrued interest, the charge-off is included in the historical charge-off rates applied to the collective evaluation methodology. Further, restructured loans are individually evaluated for impairment, with amounts below fair value accrued in the allowance for loan losses. TDRs that experience a payment default are examined to determine whether the default indicates collateral dependency or cash flows below those that were included in the fair value measurement. TDRs, as well as all impaired loans, that are determined to be collateral dependent or for which decreased cash flows indicate a decline in fair value are charged down to fair value. The Company evaluated characteristics in the loan portfolio and determined major segments and smaller classes within each segment. These characteristics include collateral type, repayment sources, and (if applicable) the borrower’s business model. The methodology for calculating reserves for collectively-evaluated loans is applied at the class level. Portfolio Segments and Classes During the first quarter of 2013, the Company segregated certain loans that were included within the classes of the Residential Real Estate segment, including Equity lines, Residential closed-end first liens and Residential closed-end junior liens. The newly-segregated loans are secured by residential real estate collateral that is owned by investors and for which the primary repayment source is rental income. The new class in the Residential Real Estate segment allows the Company to address credit risks characteristic of investor-owned residential real estate. Segregating the investor-owned residential real estate did not have a significant impact on the calculation of the allowance for loan losses. Consistent with accounting guidance, prior periods have not been restated and are shown as originally published using the segments and classes in effect for the period. 11 The segments and classes used in determining the allowance for loan losses, beginning with the first quarter of 2013 are as follows. Real Estate Construction Construction, residential Construction, other Consumer Real Estate Equity lines Residential closed-end first liens Residential closed-end junior liens Investor-owned residential real estate Commercial Real Estate Multifamily real estate Commercial real estate, owner occupied Commercial real estate, other Commercial Non Real Estate Commercial and Industrial Public Sector and IDA Public sector and IDA Consumer Non Real Estate Credit cards Automobile Other consumer loans Historical Loss Rates The Company’s allowance methodology for collectively-evaluated loans applies historical loss rates by class to current class balances as part of the process of determining required reserves. Class loss rates are calculated as the net charge-offs for the class as a percentage of average class balance. The annualized current-year loss rate is averaged with that of prior periods to obtain the historical loss rate. Prior to the first quarter of 2013, one historical loss rate for each class was calculated and applied to current class balance to obtain the allocation for historical loss rates. Beginning with the first quarter of 2013, two loss rates for each class are calculated: total net charge-offs for the class as a percentage of average class loan balance (“class loss rate”), and total net charge-offs for the class as a percentage of average classified loans in the class (“classified loss rate”). Classified loans are those with risk ratings of “substandard” or higher. Net charge-offs in both calculations include charge-offs and recoveries of classified and non-classified loans as well as those associated with impaired loans. Class historical loss rates are applied to non-classified loan balances at the reporting date, and classified historical loss rates are applied to classified balances at the reporting date. The revised calculation and application of historical loss rates impacted the calculation of reserves for collectively-evaluated loans. Under the former methodology, the class historical loss rates were applied to all collectively-evaluated loans and would have resulted in a total allocation of $2,712. Under the revised methodology, class historical loss rates are applied to only non-classified loans, resulting in an allocation of $2,624. In addition, the classified historical loss rate resulted in an allocation of $900, for a total allocation based on historical loss rates of $3,524. Consistent with accounting guidance, prior periods have not been restated and are shown as originally published using the methodology in effect for the period. Risk Factors In addition to historical loss rates, risk factors pertinent to each class are analyzed to estimate reserves for collectively-evaluated loans. Factors include changes in national and local economic and business conditions, the nature and volume of classes within the portfolio, loan quality and loan officers’ experience. Prior to the first quarter of 2013, management also reviewed the Company’s lending policies and loan review system to determine whether changes had occurred during the quarter that affected credit risk. Until the first quarter of 2013, no changes were found to affect credit risk and no additional allocations were applied. During the first quarter of 2013, the Company incorporated to the allowance methodology a factor for changes in the Company’s lending policies and a factor for changes in the quality of the Company’s loan review, and set standard allocations for associated risk. The addition of the factors formalized and standardized a practice already in place and did not have a significant impact on the calculation of the allowance for loan losses. Factor allocations applied to each class are increased for loans rated special mention and increased to a greater extent for loans rated classified. The Company allocates additional reserves for “high risk” loans, determined to be junior lien mortgages, high loan-to-value loans and interest-only loans. 12 A detailed analysis showing the allowance roll-forward by portfolio segment and related loan balance by segment follows. Activity in the Allowance for Loan Losses for the Three Months Ended March 31, 2013 Real Estate Construction Consumer Real Estate Commercial Real Estate Commercial Non Real Estate Public Sector and IDA Consumer Non Real Estate Unallocated Total Balance, December 31, 2012 $ $
